DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 11-30 are pending. Claims 11-30 are currently amended. No new claims are added and no claims are cancelled. 
In view of the amendment, filed on 12/20/2021, the following objections and rejections are withdrawn from the previous Office Action, mailed 9/28/2021:
Objections to claims 14 and 25-27
Objections to the specification
Rejection of claims 11-30 under 35 U.S.C. 112(b)

The following rejections are maintained for the reasons of record given in the previous Office Action. The bases of these rejections are the same as given in the Office Action mailed 9/28/2021.
The new grounds of rejection are necessitated by claim amendments.

New Grounds of Rejection
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: amended claims 22-24 recite “the third level sensor is usable for detecting whether or not there is powder in the position where the third level sensor is arranged…” and then, “…depending on whether or not the third level sensor has detected the powder.” The specification provides “a third level sensor, which is arranged on the powder conveyor and is used for detecting the level of the powder in the powder not powder and the feedback being usable for controlling depending on the sensor not detecting powder. Therefore, the introduction of claim terminology explicitly reciting the negative limitation does not have proper antecedent basis in the specification.

Claim Objections
Claims 22-24 are objected to because of the following informalities:  amended claims 22-24 recite “whereby feedback from the third level sensor is usable for respectively for controlling…” which appears to contain extra wording and should read “…is usable for respectively controlling” or “…is usable for controlling” or something similar.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “the support” in line 18. There is insufficient antecedent basis for this limitation in the claim. A support has not been previously defined by the claim.
Claim 11 recites the limitation “such that as the smoke blowing and sucking mechanism follows the synchronous co-station movement of galvanometer scanning device” in lines 24-26. It is not clear what the synchronous co-station movement of galvanometer scanning device means in this context or how the galvanometer scanning device executes a synchronous co-station movement alone. If it is intended that the limitation reiterates the smoke blowing and sucking mechanism moves synchronously with the galvanometer scanning device, or similar, this could be clarified.
The term “real-time” in claim 11 is a relative term which renders the claim indefinite. The term “real-time” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what qualifies as “real-time” in the context of the claims.
The term “effective” in claim 11 is a relative term which renders the claim indefinite. The term “effective” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what the basis is for determining whether or not effective atmosphere protection is realized.
Claim 11 recites the limitation “the laser processing area” in the last line. There is insufficient antecedent basis for this limitation in the claim. A laser processing area has not been previously defined by the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11, 13-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 106799494 A (“Zeng”), of record. The WIPO machine translation, of record, is referred to herein. An Espacenet machine translation of Zeng is provided for evidentiary support of translated language.

Regarding claim 11, Zeng discloses a selective laser melting forming device (Abstract, Background of the Invention) having smoke and dust removal (Summary – mobile soot cleaning assembly with air extraction ports, Example 2 – mobile partitioned smoke purification assembly with dust removal features) and inert gas recycling (Background, Summary – inert environment is provided, gas is extracted, purified, and re-supplied), the selective laser melting forming device comprising:
(Fig. 4 frame supporting apparatus / working platform), a forming workbench arranged on the rack (Fig. 4 working platform 13), a forming bin sleeved on the forming workbench (Fig. 4 working chamber / cabin body 16), a galvanometer scanning device arranged outside the forming bin (Example 2 paragraph 4, Fig. 4 galvanometer systems 1), and movable reciprocally along the powder spreading direction to form a multi-station working state (Summary of the Invention paragraph 6 – galvanometer queues move synchronously in left-right direction above working platform, Example 1 paragraph 5 – powder spreading device driven in left-right direction), and a smoke blowing and sucking mechanism arranged in the forming bin (Background paragraph 3, Example 2 paragraph 5, Fig. 4 – air extraction port 4 and air supply port 5) in a mode of synchronously moving to the same station with the galvanometer scanning device (Example 2 paragraph 5 – each set of suction / air supply ports can move back and forth in left-right direction and each set is matched with a galvanometer queue), and a smoke filtering system that communicates with the smoke blowing and sucking mechanism to form a loop (Summary; Example 2 paragraph 5, Fig. 4  – smoke purification host 18 with gas circulation channels 19, Background of the Invention – smoke purification host contains filter medium/media, and gas containing smoke dust is extracted, filtered, and re-supplied);
The galvanometer scanning device comprises a galvanometer beam arranged above the forming bin (Example 2 paragraph 4, Fig. 4 – galvanometer devices mounted on bracket 2 above the working chamber 16), in a mode of moving reciprocally along the powder spreading direction (Summary of the Invention paragraph 6 – galvanometer queues move synchronously in left-right direction above working platform, Detailed Description paragraph 7 – powder spreading device driven in left-right direction, Fig. 4 powder spreading device 12), and at least two galvanometer devices arranged on the galvanometer beam in parallel (Fig. 4, Example 2 paragraph 4 – M ≥ 1 columns of galvanometer devices, each comprising N ≥ 2 sets of galvanometer systems 1), whereby there is an overlap in the scanning area between adjacent galvanometer devices (Summary of the Invention paragraph 6 – the effective irradiation areas are in close contact with each other);
(Example 2 paragraph 5, Fig. 4 – guide rails 25 and 26 along front and back sides of working chamber 16 and air extraction and supply ports 4 and 5 arranged on guide rails such that air extraction and supply ports move back and forth in left-right direction above powder spreading device 12; Detailed Description paragraph 7 – the powder spreading device is also driven in the left-right direction), and a smoke blowing and sucking frame arranged in cooperation with the support plate in a mode of relatively moving up and down (Example 2 paragraphs 5 and 7, Fig. 4 – telescopic rods 27 to lift and lower air pumping ports), whereby the up and down movement of the smoke blowing and sucking frame relative to the support allows the smoke blowing and sucking frame to avoid a scraper and not interfere with the work of the scraper (Example 2 – each set of pumping ports is lifted using telescopic rods 27 so as to avoid collision with the powder spreading device 12);
Whereby the reciprocal movement of the smoke blowing and sucking mechanism along the powder spreading direction and the synchronous co-station movement of the smoke blowing and sucking mechanism with the galvanometer scanning device enable the smoke blowing and sucking mechanism to remove smoke and dust at the same station or multiple stations where laser sintering is being conducted, such that as the smoke blowing and sucking mechanism follows the synchronous co-station movement of galvanometer scanning device, a working area of dust sucking is also a real-time laser sintering area of a formed workpiece, thereby forming targeted dust sucking and dust removing and realizing effective atmosphere protection in the laser processing area (Example 2 – the relationship between moving/mobile components is such that the air flow field formed between air pumping ports on the upper surface of the working platform can cover the effective irradiation area; uniform and stable gas flow is formed above all the galvanometer queue irradiation areas and effective smoke dust purification is achieved).
Zeng does not explicitly recite the selective laser melting forming device has a maximum forming size greater than 800 mm x 400 mm. 
moving gas exchange mechanism and is also provided in Applicant’s IDS) provides large-breadth, or large-format, selective laser melting equipment, wherein forming sizes reach the “meter” level (Background, see also Espacenet translation [0005]), demonstrating that, in the same context, the inventors consider forming sizes with dimensions approaching or reaching at least 1 meter as large-breadth or large-format. 
Because Zeng teaches equipment having forming sizes with dimensions approaching or reaching at least 1 meter as large-breadth or large-format, Zeng teaches a forming size range for their large-breadth selective laser melting forming device with dimensions approaching or reaching at least 1 meter, which is inside or overlapping the claimed range of greater than 800 mm x 400 mm.
Therefore, it would have been obvious before the effective filing date of the claimed invention to specify that the selective laser melting forming device taught by Zeng has a maximum forming size greater than 800 mm x 400 mm because Zeng teaches large-format equipment with forming sizes reaching the 1-meter range, which is inside or overlapping the claimed range of greater than 800 mm x 400 mm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Furthermore, it would have been obvious before the effective filing date of the claimed invention to specify that the selective laser melting forming device taught by Zeng has a maximum forming size greater than 800 mm x 400 mm because Zeng teaches similar equipment of this size was known in the art, and it has been shown that "[a] person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense." KSR, 550 U.S. at 421, 82 USPQ2d at 1397. 

Regarding claim 13, Zeng discloses the limitations as set forth for claim 11 above, and further discloses:
The smoke blowing and sucking frame comprises a smoke blowing mouth and a smoke sucking mouth arranged oppositely (Example 2 paragraph 5, Fig. 3 – vertical projections of air suction port 21 and air supply port 22 arranged oppositely, Fig. 4 – each group of air pumping ports comprises an air extraction port 4 and air supply port 5), and a connecting plate part for connecting the ends of the smoke blowing mouth and the smoke sucking mouth (Fig. 4 guide rails 25 and 26) and cooperating with the support plate in a mode of moving up and down (Fig. 4 guide rails and air ports lifted and lowered by set of telescopic rods 27).

Regarding claim 14, Zeng discloses the limitations as set forth for claim 11 above, and further discloses: 
The smoke blowing and sucking frame comprises a smoke blowing mouth and a smoke sucking mouth arranged oppositely (Example 2 paragraph 5, Fig. 3 – vertical projections of air suction port 21 and air supply port 22 arranged oppositely, Fig. 4 – each group of air pumping ports comprises an air extraction port 4 and air supply port 5); and
The smoke filtering system comprises a smoke blowing pipe communicating with the smoke blowing mouth, a smoke sucking pipe communicating with the smoke sucking mouth, and a filtering device communicating with an air outlet end of the smoke sucking pipe, and an air inlet end of the smoke blowing pipe is in communication with an air outlet end of the filtering device (Summary of the Invention paragraph 7 – each set of air pumping ports is connected to an external smoke purifying host which is matched with the outside of the working cabin body through a gas circulation channel; Example 1-2, Fig. 4 – gas circulation channels 19 connected to air extraction and supply ports 4 and 5 and to smoke purifying host 18).

Regarding claim 16, Zeng discloses the limitations set forth for claim 13 above, and Zeng further discloses the remainder of the claim limitations as set forth for claim 14 above.

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng as applied to claim 11 above, and further in view of US 2015/0174823 A1 (“Wiesner”). 

Regarding claim 12, Zeng discloses the limitations as set forth for claim 11 above, and further discloses:
A sealing top cover is arranged on the upper side of the forming bin (Example 2 paragraph 2, Fig. 4 – working chamber 16 used for isolating the irradiation area from external environment and has a top); and a set of lenses is arranged on the sealing top cover corresponding to each station of the galvanometer scanning device (Example 2 paragraphs 2 and 4, Fig. 4 – a grid of light-transmitting lenses 24 provided on the top of the working chamber arranged underneath queues of galvanometer scanning devices 1).
Zeng does not explicitly disclose the number of lenses in each set of lenses is the same as the number of galvanometer devices. 
Wiesner teaches a selective laser melting apparatus with a plurality of galvanometer scanners wherein the number of lenses is the same as the number of galvanometer devices ([0009], [0048]-[0049] teaches the irradiation system comprises a plurality of irradiation units, and each irradiation unit comprises at least one optical unit, which comprises a galvanometer scanner and an f-theta lens). By means of the multiple irradiation units, a large three-dimensional work piece may be built in an additive process within a relatively short period of time and at reasonable costs by simultaneously irradiating plural irradiation areas ([0049]). The instant disclosure is not specific as to the purpose of the 
It would have been obvious to one of ordinary skill in the art to modify the device of Zeng with the arrangement of Wiesner such that each set of lenses corresponding to a station of the galvanometer scanning device is the same as the number of galvanometer devices in order to provide focusing and/or transmission capability at each irradiation site and enable functionality of the multi-station irradiation system, motivated by reduced construction time and costs in the manufacture of large objects ([0049]).

Regarding claim 15, Zeng in view of Wiesner discloses the limitations as set forth for 12 above, and Zeng discloses the remainder of the claim limitations as set forth in the previous section for claim 14.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng as applied to claim 14 above, and further in view of DE 102014207160 A1 (“Jakschik”). A machine translation of Jakschik has been provided and is referred to herein.

Regarding claim 17, Zeng discloses the limitations set forth for claim 14 in the above section. Zeng references and pictures an external purification unit (Background of the Invention paragraph 3, Summary of the Invention paragraph 7, Fig. 4 reference 18) but is not specific as to the internal structure of the device.
Jakschik teaches a circulating air filter device to be used in a selective laser melting device ([0001]-[0002]) which comprises:
A housing, a primary filtering cavity, a transition cavity, and a secondary filtering cavity formed in the housing and arranged along the airflow direction ([0025], Fig. 2 teaches the circulating air filter device 40 contains a lower gas chamber 42 with filter elements 43, upper gas chamber 44, and additional filtering section with filter element 47 arranged along airflow direction from gas inlet 41 to gas outlet 49); at least two cartridge filters are arranged in parallel in the primary filtering cavity from top to bottom (Fig. 2 teaches two filter elements 43 arranged in the lower gas chamber along airflow direction; [0009] teaches cartridge filters); the at least two cartridge filters having air outlet ends in communication with the transition cavity (Fig. 2 teaches filter outlet ends in communication with upper gas chamber 44); the lower end of the transition cavity forms a vent for communication with the secondary filter cavity (Fig. 2 teaches outlet end 45 of upper gas chamber 44 discharges via gas line 46 to additional filtering section with filter element 47); the secondary filtering cavity is provided with a filter (Fig. 2 teaches filter element 47); and 
The filtering device further comprises a power generating device of smoke sucking arranged at the lower end of the transition cavity ([0030], Fig. 2 teaches turbine 48 arranged in circulating filter device 40 downstream of and physically below gas chambers to maintain continuous gas flow); and a dust collecting barrel arranged in the housing and communicating with the lower end of the primary filtering cavity ([0028], [0031], Fig. 2 teaches collecting funnel 52 arranged below lower gas chamber 42 feeds heavier particles in gas flow to collecting container 54).
With the configuration taught by Jakschik, an improved recirculating air filter apparatus is presented where protective gas is saved and protective gas consumption is reduced during operation ([0004], [0010]).
It would have been obvious to a person having ordinary skill in the art at the time of filing of the invention to modify the large-scale efficient selective laser melting forming device disclosed by Zeng with the filtering device disclosed by Jakschik in order to preserve protective gas and reduce consumption of the gas during operation ([0004], [0010]). 

Regarding claim 18, Zeng in view of Jakschik teaches the limitations as set forth for claim 17. Jakschik further teaches a counter-blow nozzle is arranged in the transition cavity and directly opposite an inner cavity of each cartridge filter and usable for cleaning the dust adsorbed on the outside of each cartridge filter ([0027], [0032]-[0033], Fig. 2 teaches cleaning devices 50 with cleaning nozzles 51 at upper gas chamber 44 and directly opposite filter elements 43 generate gas pressure surge to clean filter elements 43 of accumulated smoke and metal particles which form a coating of adhered particles). 
It would have been obvious to a person having ordinary skill in the art at the time of filing of the invention to further modify the device of Zeng in view of Jakschik to incorporate the counter-blow nozzle arranged in the transition cavity and directly opposite an inner cavity of each cartridge filter and usable for cleaning the dust adsorbed on the outside of each cartridge filter, as taught by Jakschik, in order to remove the filter cake and avoid impeding the flow of protective gas ([0032], [0033]). 

Claims 19, 21-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng as applied to claims 11 and 13 above, and further in view of US 2018/0281284 A1 (“Elgar”).

Regarding claim 19, Zeng discloses the limitations set forth for claim 11. Zeng further discloses powder storage chamber(s) located at the top of the forming bin (Figs. 1-2, Detailed Description), but Zeng is not specific on the handling of excess powder or a powder circulation system. 
Elgar teaches a 3D printing apparatus with material conveyance system (Abstract), wherein the material comprises a powder ([0039]), and the system includes:
A powder conveyor arranged outside the forming bin (Fig. 3 teaches bulk reservoir 310 located outside the processing chamber 325); for open-close communication with a powder spreading mechanism arranged inside the forming bin ([0147], [0183], Fig. 3 teaches bulk reservoir 310 coupled to layer dispensing mechanism 305 located inside processing chamber 325, and bulk reservoir has at least one opening port for moving pre-transformed material from the bulk reservoir); a powder collection bin arranged on the forming workbench for collecting excess powder ([0190], Figs. 10 teach excess powder material collected in overflow collection container, and there may be an opening adjacent to the material bed to facilitate transfer of excess powder material); and a powder circulation system for powder circulation between the powder collecting bin and the powder conveyor ([0190] teaches powder from overflow collection system is transferred to recycling mechanism; Fig. 3, [0162]-[0163] excess material is collected to recycling mechanism and conveyed to first separator, pressure container, then bulk reservoir prior to re-use in processing chamber); the powder circulation system comprises a vibrating screen for sieving the powder collected in the powder collection bin ([0150] teaches powder material from first separator may be sieved prior to conveying to pressure container; [0237] the sieve may be vibrated by an agitator); and a powder storage tank which corresponds respectively for open-close communication with the vibrating screen ([0150], [0162] teaches the first separator is coupled to pressure container, and material from first separator is sieved prior to conveying to pressure container, [0240] the sieve assembly comprises a valve for opening/closing the material channel from the sieve assembly to an opening of the pressure container) and the powder conveyor (Fig. 3 teaches valves (circle with X) between pressure container 330 and bulk reservoir 310).
Elgar does not explicitly state that the vibrating screen and the powder storage tank are fixed on the rack but Elgar discloses the conveying and circulation components are integral to an interconnected system (Fig. 3) constituting a 3D printer (Fig. 14 3D printer 1402). Absent any indication in the instant disclosure that the fixing on the rack is significant, the particular fixing of components on the rack or frame would not modify the function or operation of the taught components and is an obvious matter of design choice. Thus, the claimed invention requiring the vibrating screen and powder storage tank to be fixed to the rack is not patentably distinct from the combination of Zeng in view of Elgar. 
It would have been obvious to a person having ordinary skill in the art at the time of filing of the invention to modify the large-scale efficient selective laser melting forming device disclosed by Zeng with the powder conveying and circulation system of Elgar in order to recycle and reuse excess material during 3D printing ([0006]).

Regarding claim 21, Zeng discloses the limitations as set forth for claim 13 in the previous section, and Zeng in view of Elgar discloses the remainder of the claim limitations as set forth above for claim 19.

Regarding claim 22, Zeng in view of Elgar discloses the limitations as set forth for claim 19 above. 
Elgar further teaches the system comprises: 
A first level sensor, which is arranged on a first position of the powder spreading mechanism and is usable for detecting whether there is powder in the first position of the powder spreading mechanism ([0041] teaches the material reservoir comprises one or more sensors operable to detect a material level within the reservoir; [0168] at least one level sensor may be coupled to the layer dispensing mechanism); a second level sensor, which is arranged on a second position of the powder spreading mechanism that is lower than the first position of the powder spreading mechanism and is usable for detecting whether there is powder in the second position of the powder spreading mechanism ([0041] teaches the material reservoir comprises one or more sensors operable to detect a material level within the reservoir; [0168] at least one level sensor may be coupled to the layer dispensing mechanism); when the powder position in the powder spreading mechanism is higher than the first position where the first level sensor is arranged on, the first level sensor detects the powder, the communication between the powder conveyor and the powder spreading mechanism is closed; when the powder position in the powder spreading mechanism is lower than the second position where the second level sensor is arranged on, neither the first level sensor nor the second level sensor detects the powder, the communication between the powder conveyor and the powder spreading mechanism is open ([0169], [0175]-[0176] bulk reservoir is fluidly connected to material dispensing mechanism, and a valve, which may be automated, controls flow of material; [0281] valves may be shut or opened according to an input from at least one sensor);
A third level sensor, which is arranged on the powder conveyor, the third level sensor is usable for detecting whether or not there is powder in the position where the third level sensor is arranged on in the powder conveyor, whereby feedback from the third level sensor is usable for respectively controlling the start or stop of the powder conveyor depending on whether or not the third level sensor has detected ([0168] teaches one or more level sensors coupled to the bulk reservoir; [0146], [0284] sensor input used to regulate vacuum pump(s) used to convey the powder material; [0307] control of the 3D printing system relies on feedback from the sensors); and 
A fourth level sensor, which is arranged in the powder storage tank and is usable for detecting whether there is powder in the position where the fourth level sensor is arranged on in the powder storage tank ([0264] teaches a sensor in the pressure container configured to detect a material level); when the powder height is lower than the position where the fourth level sensor is arranged on, the fourth level sensor does not detect powder, the communication between the powder storage tank and the vibrating screen is open; when the powder height is higher than the position where the fourth level sensor is arranged on, the fourth level sensor detects the powder, the communication between the powder storage tank and the vibrating screen is closed ([0150], [0162], [0240] the sieve assembly between first separator and pressure container comprises a valve for opening and closing the material channel from the sieve assembly to an opening of the pressure container, [0281] valves may be shut or opened according to an input from at least one sensor).
It is noted that amendments to the claim further describe the functions of level sensors as taught by Elgar which would be expected in their normal and ordinary operation by one of ordinary skill in the art. Furthermore, one of ordinary skill would expect and find it obvious that in the case where the prior art teaches multiple level sensors, as Elgar does, the multiple level sensors would be placed at different heights/levels in order to provide useful level detection.
It would have been obvious to a person having ordinary skill in the art at the time of filing of the invention to modify the large-scale efficient selective laser melting forming device disclosed by Zeng with the powder conveying and circulation system of Elgar in order to recycle and reuse excess material during 3D printing ([007]).

Regarding claim 24, Zeng in view of Elgar discloses the claim limitations as set forth above for claim 21, and Elgar further discloses the remainder of the claim limitations as set forth above for claim 22.

Claims 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng and Wiesner as applied to claims 11-12 above, and further in view of US 2018/0281284 A1 (“Elgar”).

Regarding claim 20, Zeng in view of Wiesner discloses the limitations as set forth above for claim 12, and Elgar sets forth the remainder of the claim limitations as set forth above for claim 19.

Regarding claim 23, Zeng in view of Wiesner and Elgar discloses the limitations as set forth above for claim 20, and Elgar sets forth the remainder of the claim limitations as set forth above for claim 22.

Claims 25, 27-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng as applied to claim 11 and 13 above, and further in view of CN 102266942 (“Zeng 2”), provided in the IDS, and US 2018/0147786 A1 (“Hakkaku”). A WIPO machine translation of Zeng 2 has been provided and is referred to herein. 

Regarding claim 25, Zeng discloses the limitations as set forth previously for claim 11. Zeng further discloses that the base plate moves reciprocally in the vertical direction and the upper surface of the working platform is kept horizontal (Summary of the Invention paragraphs 3 and 4), but Zeng is not specific regarding a motion control system.
Zeng 2 teaches a selective laser melting device for manufacturing large-sized parts (Abstract), comprising:
A motion control system for driving the forming workbench to move up and down and hydraulically balancing (Detailed Description paragraph 4 and description of Fig. 12, Fig. 1 teaches the base plate 8 is driven by the lifting movement mechanism 13 to move the base plate up and down, the forming cylinder weight balancing mechanism 15 acts on the lifting mechanism 13; Fig. 12 the forming cylinder weight balancing mechanism is composed of at least two hydraulic mechanisms 38); a screw driving mechanism (Fig. 12 teaches a screw driving mechanism 35, 36, 37 arranged at the center of the assembly); and a hydraulic balancing system for supporting the forming workbench and hydraulically balancing its movement (Fig. 12 teaches the forming cylinder weight balancing mechanism is composed of at least two hydraulic mechanisms 38); the screw driving mechanism comprises a drive motor (Fig. 12 teaches screw driving mechanism comprises a motor 37, and the mechanism can add a plurality of motors as needed); a screw that is rotatably arranged around its axis and driven by the drive motor (Fig. 12 see screw 35 and motor 37), and a slider that is arranged on the side of the forming workbench and can move linearly along the axis of the screw when the screw is rotated (Fig. 12 teaches piston 31 and connecting plate 33 connected to screw 35 under base plate 8 such that they move up and down during operation when screw is driven to rotate).
It would have been obvious to a person having ordinary skill in the art at the time of filing of the invention to modify the large-scale efficient selective laser melting forming device disclosed by Zeng with the motion control system of Zeng 2 in order to ensure long-term stable operation and vertical motion precision (Summary [4]).
Zeng 2 teaches the screw driving mechanism as set forth above but does not disclose the motion control system comprises a screw driving mechanism arranged on both sides of the workbench.
Hakakku teaches an apparatus for manufacturing a three-dimensional object (Abstract) comprising a motion control system comprising a screw driving mechanism arranged on both sides of the workbench ([0046], [0050], [0051], Figs. 2-4 teach two lifting mechanisms 21 and 22 arranged on the right and left end side of the table 2 respectively, to move the table upward and downward, each lifting mechanism having a lead screw 33 rotatably held by the stage frame 20, a motor 34 that rotates the lead screw, and a nut member 35 attached to the table and engageable with the lead screw). With this configuration, the lifting mechanisms may independently move the table upward or ([0020]).
It would have been obvious to a person having ordinary skill in the art at the time of filing of the invention to modify the large-scale efficient selective laser melting forming device disclosed by Zeng with the lifting mechanisms of Hakkaku to ensure correct inclination of the upper surface of the table ([0020]).

Regarding claim 27, Zeng discloses the claim limitations as set forth above for claim 13, and Zeng 2 and Hakkaku further disclose the remainder of the claim limitations as set forth above for claim 25.

Regarding claim 28, Zeng in view of Zeng 2 and Hakkaku discloses the limitations as set forth previously for claim 25.
Zeng 2 further teaches the hydraulic balancing system comprises a supporting cylinder and an electro-hydraulic proportional control system for adjusting the pressure of the supporting cylinder so that its support force matches the gravity of the forming workbench in real time (Detailed Description step [6] of basic working process description and paragraphs describing Fig. 12; Fig. 12 teaches the piston 31 for lifting and lowering the base plate 8, and a servo hydraulic transmission mechanism to drive the base plate assembly to move up and down, and the weight balancing mechanism is arranged so that weight borne by the lifting motion mechanism is always kept constant; the term “servo” implies automation to correct performance by means of error-sensing feedback (Britannica)).
It would have been obvious to a person having ordinary skill in the art at the time of filing of the invention to further modify the large-scale efficient selective laser melting forming device taught by Zeng in view of Zeng 2 and Hakkaku with the motion control system of Zeng 2 in order to ensure long-term stable operation and vertical motion precision (Summary [4]).

Regarding claim 30, Zeng in view of Zeng 2 and Hakkaku discloses the limitations as set forth previously for claim 27. Zeng 2 further discloses the remainder of the claim limitations as set forth above for claim 28.

Claims 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng as applied to claim 11 above, and further in view of Wiesner and Zeng 2.

Regarding claim 26, Zeng in view of Wiesner discloses the limitations as set forth above for claim 12, and Zeng 2 and Hakkaku further disclose the remainder of the claim limitations as set forth above for claim 25.

Regarding claim 29, Zeng in view of Wiesner, Zeng 2, and Hakkaku discloses the limitations as set forth above for claim 26, and Zeng 2 sets forth the remainder of the claim limitations as set forth above for claim 28.

Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. 
Applicant argues that Zeng does not disclose each and every feature of amended independent claim 11 (p. 20). It is noted that this argument is directed toward claim language newly added since the previous Office Action, and thus the amended claim has been fully addressed in the body of this rejection.
It is reiterated that, as shown above, Zeng teaches forming sizes for their equipment, including forming sizes greater than 800 mm x 400 mm (large-breadth or large-format selective laser melting equipment with forming size reaching the meter level, Espacenet translation [0005]), and a smoke blowing and sucking mechanism that removes smoke and dust at the same station or multiple stations where laser sintering is being conducted (mobile partitioned soot cleaning assembly, Summary, Example 2), realizing targeted dust sucking and removing and effective atmosphere protection in the laser In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
With respect to advantageous effects of the present invention emphasized in arguments, such as smoke/dust removal at different stations where laser sintering is conducted, the ability of the smoke blowing and sucking mechanism to move up and down to avoid a scraper, smoke filtering, and gas recycling, these features are reflected in amended claim 1 and are read on by Zeng, as shown in the body of this rejection. Zeng discloses the air suction/supply ports of the mobile smoke purification assembly capable of moving in left-right directions (matched with galvanometer queues), vertical movement of the pumping ports, smoke purification/filtering, and gas circulation and recycling.
Applicant argues that Zeng does not disclose each and every feature recited in dependent claims 13, 14, and 16 in combination with the features recited in independent claim 11 from which they depend (p. 21), however Applicant does not specifically point out how the features of the dependent claims are not recited in combination with those of claim 11 or how the language of the claims distinguishes them from Zeng. There is no evidence provided to support the argument that Zeng does not disclose the claimed features. It is maintained that Zeng discloses the structure recited in the referenced dependent claims in combination with the structure recited in original independent claim 11 (see e.g., previously-referenced Example 2 of Zeng), as set forth in the previous Office Action, and the amended claim language has been addressed in the body of this rejection.

Applicant argues that Zeng in view of Jakschik does not disclose, teach, suggest, or show each and every feature recited in dependent claims 17 and 18 in combination with the features recited in independent claim 11 from which they depend (p. 21). There is no evidence provided to support the argument that Zeng in view of Jakschik does not disclose, teach, suggest, or show each and every feature recited in the referenced dependent claims in combination with the features recited in claim 11. 
Applicant argues that Zeng in view of Elgar does not disclose, teach, suggest, or show each and every feature recited in dependent claims 19, 21-22, and 24 in combination with the features recited in independent claim 11 from which they depend (p. 22). There is no evidence provided to support the argument that Zeng in view of Elgar does not disclose, teach, suggest, or show each and every feature recited in the referenced dependent claims in combination with the features recited in claim 11. 
Applicant argues that Zeng in view of Elgar does not disclose, teach, suggest, or show each and every feature recited in dependent claims 20 and 23 in combination with the features recited in independent claim 11 from which they depend (p. 22). There is no evidence provided to support the argument that Zeng in view of Elgar does not disclose, teach, suggest, or show each and every feature recited in the referenced dependent claims in combination with the features recited in claim 11. 
Applicant argues that Zeng 2 in view of Hakkaku does not disclose, teach, suggest, or show each and every feature recited in dependent claims 25, 27, 28, and 30 in combination with the features recited in independent claim 11 from which they depend (p. 22). There is no evidence provided to support the argument that Zeng 2 in view of Hakkaku does not disclose, teach, suggest, or show each and every feature recited in the referenced dependent claims in combination with the features recited in claim 11. 

Applicant's arguments with respect to the dependent claims do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. It is maintained that the cited references teach the structure recited in the referenced dependent claims in combination with the structure recited in the claim(s) from which they depend, as set forth in the previous Office Action

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Chen et al., CN 106735197 A disclose a selective laser melting apparatus with a movable smoke-removing device including a dust-collecting unit for collecting and filtering smoke dust generated in the manufacturing process.
McMurtry et al., US 2016/0136730 A1 disclose a SLM apparatus with a plurality of high energy beams and a movable optical unit with independently controllable optical elements and a movable gas flow device. The gas flow device has an inlet and outlet and a filter provided in a gas recirculation loop. The gas flow device moves with the optical unit such that laser beams can be directed into the gap between the inlet and outlet of the gas flow device.
Redding et al., US 9956612 B1 disclose large-scale powder-based additive manufacturing systems with a movable build unit, including a gas flow device for efficient removal of smoke, wherein the formed object may have a cross-sectional area that is at least 1 m2.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        

/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754